 DIVINE PROVIDENCE HOSPITAL521Divine Providence Hospital of Pittsburgh and Inter-national Union of Operating Engineers, Local95-95A, AFL-CIO. Case 6-CA-12725March 17, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on September 7, 1979, byInternational Union of Operating Engineers, Local95-95A, AFL-CIO, herein called the Union, andduly served on Divine Providence Hospital ofPittsburgh, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 6, issued a com-plaint and notice of hearing on October 9, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 5, 1979,following a Board election in Case 6-RC-8445, theUnion was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate;' and that,commencing on or about July 24, 1979, and, moreparticularly, by letter dated September 17, 1979,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On October 19, 1979,Respondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint. Respondent admits that it meets theBoard's jurisdictional standards. Respondent deniesthat the employees designated by the Regional Di-rector in his Decision and Direction of Electionconstitute an appropriate bargaining unit. Respon-dent admits that on July 5, 1979, the Regional Di-rector for Region 6 certified the Union as the ex-clusive bargaining representative of all the employ-ees in the unit found appropriate. RespondentI Official notice is taken of the record in the representation proceed-ing, Case 6-RC-8445, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Inrertype Co. v. Penello, 269 FSupp 573(D.C.Va. 1967); Follett Corp.. 164 NLRB 378 (1967), enfd. 397 F2d 91(7th Cir 1968); Sec. 9(d) of the NLRA, as amended248 NLRB No. 78admits that the Union has requested and is request-ing Respondent to bargain with it as the exclusiverepresentative of all the employees in the unitfound appropriate. Respondent admits the allega-tion that it refused, and continues to refuse, to meetand bargain with the Union as the collective-bar-gaining representative, but denies the conclusory8(a)(5) and (1) allegations. It alleges that the Re-gional Director erred by certifying the Union asthe exclusive collective-bargaining representativeof Respondent's plant operations department em-ployees, because these employees do not comprisea unit appropriate for the purposes of collectivebargaining. Respondent alleges that a separate unitof plant operations department employees is inap-propriate due to the congressional admonitionagainst the proliferation of bargaining units in thehealth care field and, further, that such unit is inap-propriate even judged by the traditional communi-ty-of-interest standards.On November 9, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November27, 1979, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause. 2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks theUnion's certification on the basis that the peti-tioned-for unit is inappropriate as a matter of law.Respondent maintains that the criteria used to de-termine the appropriateness of the unit consisted ofthe traditional community-of-interest criteria,which standard is not appropriate in the healthcare field due to the congressional admonitionagainst the proliferation of bargaining units in thehealth care field and in light of the recent ThirdCircuit Court of Appeals decision in AlleghenyGeneral Hospital v. N.L.R.B., 608 F.2d 965 (1979),(1979), which strongly affirmed its prior opinionsin Memorial Hospital of Roxborough v. N.L.R.B.,2 Respondent's motions were styled as "Cross-Motion for SummaryJudgment, Opposition to the General Counsel's Motion for SummaryJudgment" and "Supplemental Reply to General Counsel's Motion forSummary Judgment."DIVINE PROVIDENCE HOSPITAL 521 522DECISION OF NATIONAL LABOR RELATIONS BOARD545 F.2d 351 (3d Cir. 1976) and St. Vincent's Hospi-tal v. N.L.R.B., 567 F.2d 588 (3d Cir. 1977). Re-spondent also urged that the unit is inappropriateeven judged by the traditional community-of-inter-est standard.Review of the record herein reveals that in Case6-RC-8445 the petition was filed by the Union onMarch 28, 1979. On May 18, 1979, the RegionalDirector issued his Decision and Direction of Elec-tion, in which he found, inter alia, that the peti-tioned-for unit of plant operations department em-ployees was an appropriate unit for collective bar-gaining. On May 29, 1979, Respondent filed a re-quest for review of the Regional Director's Deci-sion and Direction of Election, which was deniedby the Board on June 14, 1979, as it raised no sub-stantial issues warranting review. The election washeld on June 21, 1979. At the conclusion of theballoting, the tally revealed that 11 votes had beencast for and 1 vote had been cast against theUnion. There were no challenged ballots. Respon-dent filed no objections to the conduct of the elec-tion. On July 5, 1979, the Regional Director issuedand served on the parties a Certification of Repre-sentative certifying the Union as the exclusive col-lective-bargaining representative of the employeesin the unit found appropriate.Following a request by the Union on or aboutJuly 24, 1979, and, more particularly, by letterdated July 23, 1979, that Respondent engage in col-lective bargaining negotiations with the Union, Re-spondent, by letter dated September 17, 1979, re-fused to recognize and bargain in good faith withthe Union as the exclusive bargaining representa-tive of its employees in the certified unit.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and, except for circuitcourt decision in Allegheny General, supra, Respon-dent does not offer to adduce at a hearing anynewly discovered or previously unavailable evi-dence, nor does it allege that any special circum-stances exist herein which would require the Boardto reexamine the decision made in the representa-tion proceeding. We therefore find that Respon-dent has not raised any issue which is properly liti-gable in this unfair labor practice proceeding.3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).Respondent relies upon Allegheny General, supra,in support of its argument opposing General Coun-sel's Motion for Summary Judgment and Cross-Motion for Summary Judgment. Respondent statesthat Allegheny General strongly reaffirms thecourt's prior opinions in Memorial Hospital of Rox-brough v. N.L.R.B., supra, and St. Vincent's Hospitalv. N.L.R.B., supra, and that these decisions controlthe outcome of the present case. While we recog-nize that these cases may be similar in some re-spects to the present case, these decisions are notcontrolling because of fundamental differences inthe nature of the bargaining unit sought here.4The court's holding in Memorial Hospital, supra,and the reason for which it is cited in AlleghenyGeneral, concerns the issue of comity. In both casesthe Board had granted comity to the PennsylvaniaLabor Relations Board's certification of bargainingunits comprised of hospital maintenance employees.In Memorial Hospital the court ruled that the Boardacted beyond its authority because it did not exer-cise its own discretion in determining the appropri-ateness of the unit, but rather acceded to the judg-ment of the state agency. In the present case therewas no state involvement in the parties' activities,therefore, one of the basic premises of the court'sholding in Memorial Hospital and Allegheny Generalis inapposite.The Court in Memorial Hospital spoke only brief-ly to the merits of the unit determination. It recog-nized that although the 1974 Health Care Amend-ments to the National Labor Relations Act werethemselves silent on the issue, the legislative histo-ry contained an admonition against undue prolifera-tion of bargaining units in the health care industry.The court stated that this congressional advice wasa factor to be used by the Board in exercising itsdiscretion in determining bargaining units, but thatthis factor was not to be controlling.In St. Vincent's, supra, the court elaborated uponthis point by stating that the community-of-interestelements traditionally relied upon by the Board inestablishing bargaining units must be balancedagainst the public interest in preventing fragmenta-tion and disruption in the health care field. In thatcase, the Board certified a unit consisting solely offour boilerroom operators. The court stated thatbecause the legislative intent was to treat the healthcare industry in a special way, the Board's me-4 On February 1, 1980, the Board filed with the Supreme Court a peti-tion for writ of certiorari to the United States Court of Appeals for theSecond Circuit in N.L.R.B. v. Mercy Hospital Association, 606 F.2d 22(1979). The issue presented is whether the 1974 health care amendmentsto the National Labor Relations Act permit the Board to apply tradition-al community-of-interest criteria in determining appropriate bargainingunits in the the health care industry, provided the Board's determinationsare consistent with the congressional admonition to avoid undue prolif-eration of bargaining units in health care institutions. DIVINE PROVIDENCE HOSPITAL523chanical reliance on traditional unit patterns suchas licensing, supervision, skills, and employee jointactivity in certifying this unit were improper.However, St. Vincent's is distinguishable from theinstant case. The entire plant operations departmentof Divine Providence Hospital has been certified asan appropriate unit. This department includes awide variety of skilled employees, including fourcity-licensed stationary engineers who operate andmaintain the boilerroom and heating and coolingsystems. Four other employees also possess station-ary engineers' licenses, including a journeymanpainter; a formally trained and certified refrigera-tion mechanic; a formally trained electrician who isalso skilled in plastering, carpentry, masonry, andcabinetmaking; and a journeyman carpenter-ap-prentice boilermaker who has also completed weld-ing school. In addition, this department includesthe position of carpenter, for which Respondentprefers an experienced, vocationally or academical-ly trained person with a background in blueprintreading, mechanical drawing, math, carpentry, andwoodworking; a biomedical technician who is re-quired to have specialized training in electronicsalong with practical experience; and three chauf-feur-groundskeeper-laborers who are required topossess a Pennsylvania driver's license. These em-ployees are supervised separately from all otherhospital employees, work either alone or with oneanother, and wear distinct uniforms and identifica-tion badges. Only the chauffeur-groundskeeper-la-borers share comparable wage rates with the hospi-tal service employees and reach the maximum rateafter 18 months on the job. The remainder of theplant operations department employees earn sub-stantially higher wages, reflecting their greaterskills and training, and reach their maximum rateafter 30 months of employment.Respondent urges that all service and mainte-nance employees should be encompassed within asingle bargaining unit rather than the plant oper-ations employees alone. This would involve nursesaides, orderlies, unit clerks, dietary and housekeep-ing employees, laundry clerks, storeroom clerks,and central supply employees. The differences be-tween these job classifications and those in theplant operations department are many. The mostobvious difference is that these employees do notpossess the level or type of skill required of mostof the plant operation department employees. Theyare also separately supervised, work apart from theplant operations employees, work different hoursand shifts, some have direct patient contact, weardifferent colored uniforms, and share no responsi-bilities with the plant operations employees. Fur-ther, except for one person in the position of chauf-feur-groundskeeper-laborers, there has been no in-terchange between the service employees and theplant operations department.Considering these factors, together with the leg-islative and judicial pronouncements warningagainst the possible adverse effects from an over-abundance of bargaining units in health care facili-ties, we conclude that the plant operations depart-ment should be represented separately from theservice employees. The court's decisions in Memo-rial Hospital, St. Vincent's, and Allegheny Generaldid not announce a per se rule proscribing certifica-tion of such a unit, but rather have reminded theBoard that when exercising its discretion in deter-mining bargaining units in the health care industry,it has the added responsibility of balancing the em-ployees' interest in adequate representation againstthe special consideration of avoiding disruption inthat industry. Because of this extra consideration,we find that the nature of the work performed andjob responsibilities of all the plant operations em-ployers, i.e., continuing maintenance and improve-ments of the facility, outweigh the differences be-tween the chauffeur-groundskeeper-laborers andthe remainder of the plant operations employeesand mandates their inclusion in the unit. Accord-ingly, we grant the Motion for Summary Judg-ment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Pennsylvania corporation en-gaged in the operation of a nonprofit health careinstitution located at Pittsburgh, Pennsylvania. Inthe course of its business operations within theCommonwealth of Pennsylvania, Respondent annu-ally purchases goods and services valued in excessof $5000 directly from sources located outside theCommonwealth of Pennsylvania and annually de-rives gross revenues in excess of $250,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe International Union of Operating Engineers,Local 95-95A, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.DIVINE PROVIDENCE HOSPITAL 523 524DECISION OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time employeesemployed by Divine Providence Hospital ofPittsburgh in its plant operations department,including biomedical technicians, engineers, re-frigeration mechanics, construction mechanics,carpenters, electricians, painters and chauffeur-groundskeeper-laborers; excluding office cleri-cal employees, all other employees and guards,professional employees and supervisors as de-fined in the Act.2. The certificationOn June 21, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 6, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certi-fied as the collective-bargaining representative ofthe employees in said unit on July 5, 1979, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 24, 1979, andmore particularly by letter dated July 23, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 24, 1979, and more par-ticularly by letter dated September 17, 1979, andcontinuing at all times thereafter to date, Respon-dent has refused, and continues to refuse, to recog-nize and bargain with the Union as the exclusiverepresentative for collective bargaining of all em-ployees in said unit.Accordingly, we find that Respondent has, sinceJuly 24, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Divine Providence Hospital of Pittsburgh is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Union of Operating Engineers,Local 95-95A AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time employeesemployed by Divine Providence Hospital of Pitts-burgh in its plant operations department, includingbiomedical technicians, engineers, refrigeration me-chanics, construction mechanics, carpenters, elec-tricians, painters and chauffeur-groundskeeper-la-borers; excluding office clerical employees, allother employees and guards, professional employ-ees and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act. DIVINE PROVIDENCE HOSPITAL5254. Since July 5, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 24, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Divine Providence Hospital of Pittsburgh, Pitts-burgh, Pennsylvania, its officers, agents, successors,and assigns, shall:Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with International Unionof Operating Engineers, Local 95-95A, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All full-time and regular part-time employeesemployed by Divine Providence Hospital ofPittsburgh in its plant operations department,including biomedical technicians, engineers, re-frigeration mechanics, construction mechanics,carpenters, electricians, painters and chauffeur-groundskeeper-laborers; excluding office cleri-cal employees, all other employees and guards,professional employees and supervisors as de-fined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Pittsburgh, Pennsylvania, place ofbusniess copies of the attached notice marked "Ap-pendix."5 Copies of said notice, on forms providedby the Regional Director for Region 6, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.MEMBER PENEIIO, dissenting:Instead of granting General Counsel's Motion forSummary Judgment, I would dismiss the complaintin its entirety on the ground that the petitioned-forunit is inappropriate. See my dissent in AlleghenyGeneral Hospital, 239 NLRB No. 104 (1978), en-forcement denied 608 F.2d 965 (3d Cir. 1979).Every Court that has considered my colleagues'position that bargaining units confined to mainte-nance employees in health care institutions are gen-erally appropriate has rejected it. In its most recentdecision, the Third Circuit decisively declined toapprove such a unit in Allegheny General Hospital,the leading case in which the Board sought to ra-tionalize its position. Previously, the Second Cir-cuit, in N.L.R.B. v. Mercy Hospital Association, 606F.2d 22 (1979), and the Seventh Circuit, inN.L.R.B. v. West Suburban Hospital, 570 F.2d 213(1978), had concluded that the Board's granting ofseparate representation to hospital maintenance em-ployees was contrary to congressional intent.Nonetheless, the majority purports to find thisunit of maintenance employees appropriate largelyon the ground that the department in which theywork "includes a wide variety of skilled employ-ees." However, it need only be recalled that, in Al-legheny, the Board also took the position that, "thevast majority of the maintenance department em-ployees are skilled craftsmen who perform crafts In the event that this Order is enfoirccd by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrd r of the National I.abor Relatinns Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals nforcing anOrder of the National I.abor Relations Board"D I V I N E P R O V I D E N C E H O S PI T A L 525~~~~~~~~~~~~~~~~~~~~~~~~~~ 526DECISION OF NATIONAL LABOR RELATIONS BOARDwork and must possess craft skills when hired," 239NLRB No. 104, supra. Accordingly, there is nogenuine distinction between this case and Alleghe-ny.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Union of Operating Engi-neers, Local 95-95A, AFL-CIO, as the exclu-sive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time employ-ees employed by Divine Providence Hospi-tal of Pittsburgh in its plant operations de-partment, including biomedical technicians,engineers, refrigeration mechanics, construc-tion mechanics, carpenters, electricians,painters and chauffeur-groundskeeper-labor-ers; excluding office clerical employees, allother employees and guards, professionalemployees and supervisors as defined in theAct.DIVINE PROVIDENCE HOSPITAL OFPITTSBURGH